Title: From Thomas Jefferson to Albert Gallatin, 28 July 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Monticello July 28. 1802.
          
          The Secretary of state, in a letter of the 22d. instant proposes to me, that as the General Greene will sail about the 10th. of next month with some articles for the Emperor of Marocco, and provisions for our vessels in the Mediterranean, and the period for another annual remittance to Algiers is approaching, we should send another 30,000. D. as an experimental measure for avoiding the stipulated & expensive tribute of stores. should this be accepted, it will be a great saving to the US. As the measure appears to me advantageous to the public, I entirely approve of it, and have therefore to ask the favor of you to take such measures as may be necessary, in conjunction with the Secretary of State, for remitting that sum to Algiers by the conveyance abovementioned. Accept assurances of my great esteem & respect.
          
            Th: Jefferson
          
        